  Fill in this information to identify the case:

 Debtor 1         Doris Bruce

 Debtor 2

 (Spouse, if filing)
 United States Bankruptcy Court for the:   EASTERN DISTRICT OF Wisconsin
 Case Number
                   18-28920



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                              12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.


                          U.S. Bank Trust National Association, as
 Name of creditor:        Trustee of the Bungalow Series IV Trust                      Court claim no. (if known):      5
 Last 4 digits of any number you use to                                                Date of payment change:
 identify the debtor’s account:                         4482                           Must be at least 21 days after date            08/01/2020
                                                                                       of this notice



                                                                                       New total payment:                        $    924.36
                                                                                       Principal, interest, and escrow, if any

 Part 1:      Escrow Account Payment Adjusted

1. Will   there be a change in the debtor’s escrow account payment?
  X No
       Yes. Attach a copy of the escrow statement in a form prepared consistent with applicable nonbankruptcy law. Describe
              the basis for the change. If a statement is not attached, explain why:



              Current escrow payment: $                                          New escrow payment:            $


 Part 2:      Mortgage Payment Adjusted

2. Will
      the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
  variable-rate account?
      No

  X Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
             attached, explain why:



            Current interest rate:            1.0                %                New interest rate:                8.35                 %

            Current principal and interest payment: $          64.62               New principal and interest payment: $             763.22

 Part 3:      Other Payment Change

3. Will   there be a change in the debtor’s mortgage payment for a reason not listed above?



Official Form 410S1                                     Notice of Mortgage Payment Change                                                          page 1


                            Case 18-28920-beh                   Doc 61        Filed 06/25/20                Page 1 of 3
X No
         Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
             (Court approval may be required before the payment change can take effect.)

             Reason for change:

             Current mortgage payment: $                                                           New mortgage payment: $




Debtor 1        Doris Bruce                                                                            Case number (if known)   18-28920
               First Name        Middle Name            Last Name



 Part 4:       Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
  Check the appropriate box.
         I am the creditor.

X I am the creditor’s authorized agent.


 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.




X /s/ Christopher K. Baxter                                                     Date    06/25/2020



 Print:             Christopher K. Baxter                                                                       Authorized Agent
                    First Name                      Middle Name             Last Name




 Company            Marinosci Law Group, P.C.


 Address            134 N. LaSalle Street, Suite 1900
                    Number                     Street


                     Chicago Illinois 60602
                    City                                            State               ZIP Code



 Contact phone      312-940-8580                                                                        Email   ecf@mlg-defaultlaw.com




Official Form 410S1                                                  Notice of Mortgage Payment Change                                     page 2


                                  Case 18-28920-beh                           Doc 61          Filed 06/25/20                Page 2 of 3
                                   CERTIFICATE OF SERVICE

      I, hereby certify that a true and correct copy of the foregoing document was served on the Debtor
via United States Mail at the address listed on PACER, and to the Debtor’s attorney, the Chapter
13 Trustee, the U.S. Trustee, and all parties requesting notice via CM/ECF on June 25, 2020.

Doris Bruce
2800 N 36th Street
Milwaukee, WI 53210

Marinosci Law Group, P.C.
/s/Jose Gasel
Email: ecf@mlg-defaultlaw.com
ATTORNEYS FOR CREDITOR




Official Form 410S1                  Notice of Mortgage Payment Change                             page 3


                      Case 18-28920-beh   Doc 61       Filed 06/25/20    Page 3 of 3
